Appellant brings forward a supplemental transcript showing that the term of court at which he was tried began November 2, 1936. However, the caption fails to show the date of adjournment. Under the decisions, we are constrained to overrule the motion to reinstate the appeal. Wright v. State,56 S.W.2d 646.
The motion to reinstate the appeal is overruled.
Overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
        ON APPLICATION FOR LEAVE TO FILE SECOND MOTION TO REINSTATE THE APPEAL.